Case 7:20-cr-00184-VB Document 40 Filed 01/15/21 Page1of1

UNITED STATES DISTRICT COURT ges
SOUTHERN DISTRICT OF NEW york: hac SDT

  

 

 

 

SEUMENT ; ae ay
ia oo
UNITED STATES OF AMERICA, Senn 7 foeton TO TELECONFERENCE BY VIDEO OR
e > FLED: »\ \Shy TELE CONFERENCE
-against-
20 -CR- 184 (VB )( )
ANDRE BROWN
Defendant(s).
X
Defendant ANDRE’ BROWN hereby voluntarily consents to

 

participate in the following proceeding via___ videoconferencing or _X__ teleconferencing: |
Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form) -

Bail/Detention Hearing

X _ Conference Before-adudieial Officer_SENTENCING ter
/ pernroanniet

a
1

  

 

 

Defendant’s Signature Defendant’ s Counsel's Lig
(Judge may obtain verbal consent on ——
Record and Sign for Defendant)

_ANDRE’ BROWN DOMENICK J. PORCO
Print Defendant’s Name - Print Counsel’s Name

  
 

This proceeding was conducted by reliable video “ac 1 fefencing technology.

l { { =( mv
Date U.S. District Judge/U.S-Magistratejudge-

 

| / ( -
¥ Ordon fre ( be wy) (i. Wy il a ke
